UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 19-2137


                                     B. JANET PETTI,
                                                Appellant

                                              v.

                       OCEAN COUNTY BOARD OF HEALTH;
                      OCEAN COUNTY HEALTH DEPARTMENT


                     On Appeal from the United States District Court
                               for the District of New Jersey
                        (D.N.J. Civil Action No. 3:15-cv-07305)
                      District Judge: Honorable Brian R. Martinotti



                           SUR PETITION FOR REHEARING



Present: SMITH, Chief Judge, McKEE, AMBRO, CHAGARES, JORDAN,
HARDIMAN, GREENAWAY, JR., SHWARTZ, KRAUSE, RESTREPO, BIBAS,
PORTER, MATEY, and PHIPPS, Circuit Judges.


       The petition for rehearing filed by Appellant in the above-entitled case having

been submitted to the judges who participated in the decision of this Court and to all the

other available circuit judges of the circuit in regular active service, and a majority of the

judges of the circuit in regular service not having voted for rehearing, the petition for

rehearing by the Court en banc is denied.
      It is hereby ordered that the petition for rehearing by the panel is granted. The

judges who participated in the decision of this Court will issue an amended opinion and

judgment.



                                          BY THE COURT,


                                          s/ Joseph A. Greenaway, Jr.
                                          Circuit Judge

Dated: December 9, 2020
CJG/cc:     B. Janet Petti
            Elizabeth A. Dalberth, Esq.